Citation Nr: 1542760	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  13-36 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim for service connection for right ear hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for shell fragment wounds, back and buttocks.

5. Entitlement to an initial disability rating in excess of 10 percent for squamous cell skin cancer with actinic keratoses.

6. Entitlement to an initial compensable disability rating for varicose vein, left lower extremity.

7. Entitlement to an initial compensable disability rating for varicose vein, right lower extremity.

8. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97   (2010). A transcript of the hearing is in the claims file.

The issue of entitlement to TDIU is raised by the record and addressed in the remand section of this decision. April 2015 Hearing Transcript, pp. 12; see 38 C.F.R. §§ 3.340, 4.16 (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009) (holding that TDIU is not a separate claim for benefits; rather, it involves an attempt to obtain an appropriate rating for a disability or disabilities). 

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The issues of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The February 2011 rating decision denied the claim of entitlement to service connection for right ear hearing loss; the Veteran did not file a notice of disagreement (NOD) to appeal the decision.

2. Evidence received since the February 2011 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for right ear hearing loss.

3. The Veteran does not have bilateral hearing loss that relates to service.
 
4. The Veteran does not have tinnitus or any ringing in the ears that relates to service.

5. The Veteran's shell fragment wounds relate to service.

6. The Veteran's squamous cell carcinoma with actinic keratoses is characterized by a skin rash and lesions that affects more than 40 percent of his entire body and more than 40 percent of exposed areas.

7. The Veteran's varicose vein, left lower extremity, is characterized by persistent edema, incompletely relieved by elevation of extremity.

8. The Veteran's varicose vein, right lower extremity, is characterized by persistent edema, incompletely relieved by elevation of extremity.


CONCLUSIONS OF LAW

1. The February 2011 rating decision denying service connection for right ear hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. New and material evidence has been received to reopen the service connection claim for right ear hearing loss. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).
 
4. The criteria for entitlement to service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

5. The criteria for a grant of service connection for shell fragment wounds, back and buttocks, have been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

6. The criteria for a 60 percent disability rating for squamous cell carcinoma with actinic keratoses have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.20, 4.118, Diagnostic Code (DC) 7806, 7818 (2015).

7. The criteria for a disability rating of 20 percent but no higher for varicose vein, left lower extremity, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.104, DC 7120 (2015).

8. The criteria for a disability rating of 20 percent but no higher for varicose vein, right lower extremity, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.104, DC 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Because the Veteran's service connection claim for right ear hearing loss has been reopened, any error related to the VCAA with respect to the reopening of this claim is harmless. See id.; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009). As well, because service connection for shell fragment wounds has been granted, any error related to the VCAA with respect to this claim is also harmless. See id.

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

October 2011, January 2013, and February 2013 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claims for bilateral hearing loss, tinnitus, skin cancer, and varicose veins. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to decide the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).

The November 2010 VA audiologist reviewed the claims file, performed a physical examination, and described the etiology of the Veteran's bilateral hearing loss and tinnitus in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The November 2011 and March 213 VA examiners who assessed the severity of the Veteran's skin cancer and varicose veins reviewed the claims file, performed physical examinations, and described the Veteran's impairments in sufficient detail to enable the Board to make a fully informed decision. See id. The VA examinations are adequate to decide the Veteran's claims.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Reopening

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In May 2013, the RO denied the Veteran's claim of service connection for bilateral hearing loss on the merits. See May 2013 Rating Decision. Essentially, the RO performed a de facto reopening of the previously-denied claim for service connection for right ear hearing loss. See Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (VA's duty to perform full duty to assist is not triggered unless a claim is reopened). The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In February 2011, the RO denied the Veteran's claim of service connection for right ear hearing loss. The Veteran did not initiate appellate review by submitting an NOD. See 38 C.F.R. § 20.200, 20.201, 20.302 (2015) (setting forth requirements and a timeframe for submitting an NOD and initiating an appeal). The February 2011 decision became final within a year. See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

The RO denied the Veteran's initial service connection claim for right ear hearing loss because there was no medical link between the hearing loss and service. February 2011 Rating Decision.

New evidence has been received since the February 2011 rating decision that is material to the Veteran's service connection claim. During his April 2015 hearing, the Veteran reported that he had problems with his hearing since his military service. See April 2015 Hearing Transcript, pp. 39.

Presuming this account is credible as required by law, the new evidence raises a reasonable possibility of substantiating the claim in that it suggests a nexus between the Veteran's current right ear hearing loss and service.

New and material evidence has been submitted to reopen the claim of right ear hearing loss. See 38 C.F.R. § 3.156(a).

Merits of the Claims

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases" and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed as having bilateral hearing loss and tinnitus, see November 2010 VA Examination Report, and organic diseases of the nervous system, to include hearing loss and tinnitus, are defined as chronic in section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply and the claims may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for hearing loss and tinnitus may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Satisfactory lay or other non-medical evidence that shows that an injury or disease occurred in or was aggravated by combat is sufficient to satisfy the second Shedden prong-in-service incurrence or aggravation of a disease or injury - if the evidence is consistent with the circumstances, conditions, and/or hardships of the relevant combat service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Competent and credible evidence of a current disability and a nexus to service is required to establish service connection for a combat-related injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran alleges that his current bilateral hearing loss and tinnitus result from in-service noise exposure. See, e.g., April 2015 Hearing Transcript, pp. 37-43. There is no question that the Veteran had in-service noise exposure; because the Veteran is a combat veteran his account of what occurred in service is presumed credible. However, the probative evidence of record does not suggest that his current hearing problems have continued since his separation from service or that they otherwise relate to service. The claims are denied.

The Veteran alleges that his current hearing problems relate to in-service noise exposure. In November 2010, he reported during a VA examination that he was in combat during his military service. November 2010 VA Examination Report. During his April 2015 hearing, he reported his combat duty involved working with howitzers and around mortars, as well as "throwing" ammunition crates. April 2015 Hearing Transcript, pp. 42. He also stated he'd had ringing in his ears, so tinnitus, "forever," and hearing problems since service. Id. at 39.

Military personnel records (MPRs) establish that the Veteran served as an Infantry Operations and Intelligence Specialist in Vietnam during the Vietnam Era and that he engaged the enemy during this period. See Form DD 214 (noting foreign service in Vietnam and receipt of the Vietnam Service Medal with Bronze Service Star and the Republic of Vietnam Campaign Medal). Because his lay testimony regarding exposure to artillery fire and other explosions is consistent with the circumstances of his war-time service, the Veteran's statements are sufficient to establish noise exposure in service.

Lay testimony is not sufficient to establish that the Veteran has a current hearing problem that relates to in-service noise exposure.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dBs) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The Veteran's puretone thresholds establish that he has a current bilateral hearing loss disability. See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159. The November 2010 VA audiological examination report shows that the Veteran's puretone threshold at every Hertz tested was greater than 40 dBs, bilaterally. In addition, the November 2010 VA examiner diagnosed the Veteran as having bilateral sensorineural hearing loss.

Although his combat service in Vietnam resulted in-service noise exposure in the form of explosions and artillery fire, the Veteran's STRs do not indicate any hearing problems during service, to include complaints of (some degree of) hearing loss and/or ringing, buzzing, or chirping in the ears.

Audiological tests performed upon entrance to service in October 1965 and upon separation from service in November 1967 establish that the Veteran did not experience hearing loss during service and that his hearing was within normal parameters at separation. October 1965 and November 1967 Reports of Medical History; see also Hensley, 5 Vet. App. at 157.

The post-service medical evidence indicates that the Veteran did not experience hearing problems for several decades after service. See VAMRs and PMRs (noting treatment for back problems and skin problems - but not mentioning hearing loss/tinnitus).

In November 2010, the Veteran reported during a VA examination that his hearing loss and tinnitus began in 2000 and occurred gradually. November 2010 VA Examination Report. The Veteran reported he did not use any hearing protection during his military service, nor did he for his 37-year career as an electrician following service. Id. He did report using hearing protection during hunting and recreational shooting and when using power tools. Id. The examiner opined that hearing loss and tinnitus were "less than likely due to noise in the service." Id. The examiner noted the Veteran's "reported date of onset 33 years post-military noise exposure," and stated the "pattern of hearing loss [was] not consistent with noise induced hearing loss." Id.

The November 2010 VA examination report constitutes probative evidence that weighs against the Veteran's claims. The examination was rendered by an audiologist who reviewed the claims file and medical records, considered the Veteran's self-reported medical history, and conducted audiological tests to determine the Veteran's puretone thresholds. The opinion provides a clear rationale for why the Veteran's current hearing problems do not relate to in-service noise exposure (i.e., current medical evidence shows that hearing problems due to in-service noise exposure manifest in service or shortly thereafter and, because the Veteran's hearing problems did not manifest for several decades after service, his current hearing loss and tinnitus do not relate to service).

The Board has considered the Veteran's statements regarding the etiology of his hearing loss and tinnitus. He asserts that they result from in-service noise exposure and have existed since service. See April 2015 Hearing Transcript, pp. 39.

Although the Veteran is competent to identify symptoms such as ringing in the ears, he is not competent to determine if his hearing problems were caused or aggravated by in-service noise exposure. Whether the Veteran's hearing loss and tinnitus relates to in-service noise exposure is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309. Such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that his hearing problems relate to service does not constitute competent evidence. Thus, the Veteran's assertion that his hearing loss and tinnitus relate to in-service noise exposure is outweighed by the VA examiner's opinion, which was rendered by a medical expert and is based on review of the Veteran's medical history. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Moreover, the Veteran was first diagnosed as having hearing loss and tinnitus in November 2010 (by the VA examiner) - approximately 43 years after his separation from service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Thus, the Veteran's hearing problems did not manifest in or within a year of active service and do not otherwise relate to service.

The preponderance of the evidence is against the Veteran's claims. The benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss and for tinnitus is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Service Connection for Shell Fragment Wounds

The Veteran reports he has shell fragments in his back and buttocks due to his military service. April 2015 Hearing Transcript, pp. 26. The Veteran's shell fragment wounds relate to an in-service injury; consequently, the claim is granted.

The evidence establishes that the Veteran's shell fragment wounds relate to service. The Veteran's statements regarding in-service blast exposure are consistent with the circumstances and conditions of his combat service in Vietnam and are therefore sufficient to establish that he suffered shell fragment wounds to the back and buttocks in service. Form DD 214 and April 2015 Hearing Transcript.

The benefit-of-the-doubt rule applies and service connection for shell fragment wounds, back and buttocks, is granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, 1 Vet. App. 49 at 55.

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Increased Ratings Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. Id.; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

Increased Rating for Squamous Cell Skin Cancer

The Veteran's squamous cell skin cancer with actinic keratoses has been evaluated as 10 percent disabling under DC 7818-7806. Hyphenated DCs are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. The additional code is shown after the hyphen. Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely-related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).

Under DC 7818, malignant skin neoplasms, other than malignant melanoma, are rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), or impairment of function. 38 C.F.R. § 4.118, DC 7818 (2015). Here, the squamous cell skin cancer with actinic keratoses was rated as dermatitis or eczema (DC 7806).

Under DC 7806, a 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. A 30 percent evaluation is assigned where the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period. A 60 percent evaluation is assigned where the disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 38 C.F.R. § 4.118, DC 7806 (2015).

In a December 2012 dermatology note, the Veteran reported he had been using dermatology medications for almost a month but had to stop due to nausea and swollen, red, and bleeding lesions. December 2012 VAMRs. At the time of his appointment his lesions were stable, but he had raised erythematous papules with scaling on his forearms and ears, multiple raised hyperpigmented papules on his back and forearms, multiple hyperpigmented macules with surrounding scaling on his shins, and multiple skin lesions on his forearms. Id.

In March 2013, the Veteran told a VA examiner that he had a rash that turned into bleeding sores on his entire body, and that his skin condition has continually worsened. He reported he was treated with topical corticosteroids and other topical medications for less than 6 weeks of the past 12 months. On physical examination, the examiner noted the Veteran's papulosquamous disorder 5 to less than 20 percent of both his total body area and the exposed area. The examiner also indicated the Veteran had a malignant neoplasm that was being watched and not actively treated, and that he did not have any residual conditions or complications due to the neoplasm.

In his June 2013 Notice of Disagreement (NOD), the Veteran reported that his skin disability affected his head, legs, arms, and chest, and that he was "embarrassed to walk around in public for years." June 2013 NOD. He stated that he had used "Kemo-cream," which caused his existing skin sores to break open, leading to irritation, pain, and blood on his clothing and bed sheets. Id. He further reported that in hot weather his skin felt like it was "on fire," with increased broken sores and bleeding. Id.

During his April 2015 hearing, the Veteran reiterated that his skin disability resulted in ulcerating, pain, and blood on his clothing and bed linen. April 2015 Hearing Transcript, pp. 4. He said he had used a chemotherapy cream treatment in the past, and that it made his symptoms worse by causing a rash that would break open. Id. at 4-5. He said his skin disability currently covered more than 70 percent of his body and covered everywhere except his genitals. Id. He further reported that the symptoms occurred year-round, but were "definitely worse in heat." Id. at 10. The hearing transcript reflects that it was visible on his forearms, hands, and face. Id.

The Veteran's statements regarding his skin symptoms constitute competent evidence of a skin disability that covers a large portion of both his entire body and exposed areas. See Layno v. Brown, 6 Vet. App. 465 (1994). When his statements regarding his symptoms are viewed collectively with the medical evidence, his reported symptomatology is consistent with a 60 percent rating for squamous cell skin cancer with actinic keratoses. This is the highest available schedular rating for his skin disability, therefore it represents a complete grant of the benefits sought.

A 60 percent disability rating for squamous cell skin cancer with actinic keratoses is granted. 38 C.F.R. §§ 3.102; 4.3 (2015); Gilbert, 1 Vet. App. at 55.


Increased Rating for Varicose Veins

The Veteran's left and right extremity varicose veins have each been evaluated as 0 percent disabling under DC 7120. He contends higher ratings are warranted.

Under this DC, varicose veins are rated as follows: 0 percent disabling for asymptomatic palpable or visible varicose veins; 10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104, DC 7120 (2015). If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable. Id.

In November 2011, a VA examiner noted the Veteran reported experiencing edema with partial relief from elevation; pain, aching, fatigue, and abnormal sensation at rest and after prolonged standing and walking; and dark pigmentation of the skin. He denied experiencing ulceration and eczema related to his varicose veins. Physical examination revealed visible, palpable and superficial varicose veins on the bilateral lower extremities, with no ulcer, stasis pigmentation, eczema, or edema.

In a June 2013 statement, the Veteran reported wearing support socks and taking daily medication for his varicose veins. June 2013 Veteran's Statement. He also reported he could no longer perform his work as an electrician since he could not walk more than a block due to pain and aching in his legs. Id.

His VAMRs reflect that in November 2012, the Veteran reported constant throbbing in his left leg, which he attributed to his varicose veins. November 2012 VAMRs. In September 2013, the Veteran reported he had throbbing pain in his legs, discomfort with rest, and joint pain when he walked. September 2013 VAMRs. November 2013 VAMRs report the Veteran had large varicosities in his lower extremities, with no edema, deformity wasting, redness, unusual swelling, or pain. November 2013 VAMRs.

During his April 2015 hearing, the Veteran testified that his legs swelled after prolonged standing or walking, he could not walk very far, and he was unable to work due to his lower back and legs. April 2015 Hearing Transcript, pp. 12. He also reported he had throbbing in his legs and pain that radiated to his back when standing for long periods of time. Id. at 13. He stated that sitting down and elevating his legs helped decrease the swelling, aching, and pain, and that he was prescribed medication but it caused nausea. Id. at 15.

The Veteran's statements constitute competent evidence of bilateral lower extremity varicose veins that result in swelling when standing or walking. See Layno, 6 Vet. App. 465. When his statements regarding his symptoms are viewed collectively with the medical evidence, his reported symptomatology is consistent with a 20 percent rating for varicose veins in each leg, so two separate 20 percent ratings.

Ratings higher than 20 percent are not warranted here because the medical evidence of record does not establish that the Veteran has stasis pigmentation or eczema, with or without intermittent ulceration, requirements for 40 percent evaluations for varicose veins. 38 C.F.R. § 4.104; DC 7120.

The evidence is in relative equipoise. The benefit-of-the-doubt rule applies and entitlement to a 20 percent disability rating (but no more) for a left lower extremity varicose vein and a 20 percent disability rating for a right lower extremity varicose vein is granted. See 38 C.F.R. §§ 3.102; 4.3 (2015); ); Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected skin cancer and varicose veins should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration. Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's skin cancer and varicose veins and the relevant rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's skin cancer is manifest mainly by a rash and sores. His bilateral lower extremity varicose veins are mainly manifest by some swelling and pain with standing and walking. He did not report any symptoms associated with these disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.104, 4.118, DCs 7120, 7806, 7817 (2015).; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.


ORDER

The claim of service connection for right ear hearing loss is reopened; to this extent the appeal is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for shell fragment wounds, back and buttocks, is granted.

A 60 percent disability rating for squamous cell carcinoma with actinic keratosis is granted.

A 20 percent disability rating for varicose vein, left lower extremity, is granted.

A 20 percent disability rating for varicose vein, right lower extremity, is granted.


REMAND

The Veteran's combined disability rating is 80 percent (squamous cell skin cancer with actinic keratoses, rated as 60 percent disabling; bilateral lower extremity varicose veins, rated as 40 percent disabling due to the bilateral factor in 38 C.F.R. § 4.26; prostate hypertrophy, rated as 20 percent disabling; and erectile dysfunction, rated as 0 percent disabling). As a total disability rating may only be assigned when the schedular rating is less than 100 percent, adjudication of the claim for TDIU must be deferred pending implementation of the Board's contemporaneous granting of the claim of service connection for shell fragment wounds. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Rate the granted claim for service connection for shell fragment wounds, back and buttocks.

2. Then, consider whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009)(VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record); see also June 2013 Veteran's statement (reporting he was unable to work as an electrician due to pain in his legs); April 2015 Hearing Transcript, pp. 12 (testifying he was unable to work due to pain in his lower back and legs). If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


